NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0160n.06
                           Filed: March 2, 2005

                                          No. 04-1042

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


IGOR MOISEEFF,                                          )
                                                        )       ON APPEAL FROM THE
       Plaintiff-Appellant,                             )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE EASTERN
v.                                                      )       DISTRICT OF MICHIGAN
                                                        )
DAIMLERCHRYSLER CORPORATION,                            )                         OPINION
                                                        )
       Defendant-Appellee.                              )


BEFORE:       BATCHELDER, COLE, Circuit Judges, RUSSELL, District Judge*

       PER CURIAM. Plaintiff-Appellant Igor Moiseeff appeals the district court’s grant of

summary judgment to Defendant-Appellee DaimlerChrysler Corporation in this case brought

pursuant to the Family Medical Leave Act (“FMLA”). 29 U.S.C. § 2601 et seq. The district court

found that Moiseeff did not establish a prima facie case of retaliation under the FMLA because he

failed to show a causal connection between his FMLA-protected leave and his discharge. In the

alternative, the court found that Moiseeff failed to show that DaimlerChrysler’s legitimate, non-

discriminatory reason for discharge was pretextual.

       This Court reviews a district court’s grant of summary judgment de novo. McKay v. Toyota

Motor Mfg., USA, Inc., 110 F.3d 369, 372 (6th Cir. 1997). We have reviewed the record and the

parties’ submissions.   For substantially the same reasons set forth in the district court’s


       *
          The Honorable Thomas B. Russell of the United States District Court for the Western
District of Kentucky, sitting by designation.
No. 04-1042
Moiseeff v. DaimlerChrysler

comprehensive opinion dated November 21, 2003, we AFFIRM the grant of summary judgment.




                                         -2-